Citation Nr: 1210573	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  03-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right hallux valgus, claimed as secondary to a right ankle disability.

2.  Entitlement to service connection for shortening of the right lower extremity, claimed as secondary to a right ankle disability.

3.  Entitlement to service connection for arthritis of the lumbar spine, claimed as secondary to a right ankle disability.  

4.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar.  

5.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

6.  Entitlement to a rating in excess of 50 percent for mental impairment resulting from posttraumatic stress disorder (PTSD) and traumatic brain injury.

7.  Entitlement to a compensable rating for a cornea scar of the left eye.  

8.  Entitlement to a compensable rating for a residual gunshot wound scar of the jaw region.

9.  Entitlement to a compensable rating for a residual scar, laceration, of the right forehead.

10.  Entitlement to service connection for cervical spine arthritis.

11.  Entitlement to a rating in excess of 20 percent for gunshot wound residuals of the posterior right lower chest, Muscle Group II.

12.  Entitlement to a rating in excess of 20 percent for gunshot wound residuals of the left buttocks and left mid-lumbar area, Muscle Group XX.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The appellant in this case (hereinafter referred to as the Veteran), had active service from December 1967 to December 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran filed a notice of disagreement in August 2002, which the RO initially rejected, as it was unsigned.  The Veteran then submitted a signed copy in November 2002.  However, the RO took no further action at that time.  In February 2006, the Board remanded the issue of whether the August 2002 submission constituted a notice of disagreement with the July 2002 decision.  In March 2006, the RO issued a statement of the case on the underlying issues from the July 2002 rating decision, essentially finding the notice of disagreement valid.  The Veteran perfected his appeal as to those issues addressed in the July 2002 rating action later that month.  [It is observed that in November 2006, the Board again issued a Remand directing compliance with its February 2006 Remand regarding the question of the validity of the August 2002 notice of disagreement.  At that time, however, the Board was unaware that the RO had issued its March 2006 statement of the case, and that the Veteran had perfected an appeal regarding the July 2002 rating action  Since, however, the question of validity of the notice of disagreement has been fully resolved, it is no longer in appellate status.]  

The Veteran presented testimony at an August 2006 hearing (via videoconference), chaired by one of the undersigned Veterans Law Judges.  A transcript of that hearing is associated with the claims file.

The Veteran again presented testimony at an August 2008 hearing (via videoconference), chaired by another of the undersigned.  A transcript of that hearing is also associated with the claims file.

The Board issued a December 2011 letter asking the Veteran whether he wished to have a third hearing before a third Veterans Law Judge.  In correspondence received in January 2012, the Veteran indicated that he did not wish to appear for another hearing.  (Also received in January 2012 is a copy of a brief from the appellant's representative, dated in October 2006, that was previously of record.)

The Board observes that in November 2006, it also remanded a claim for service connection for Hepatitis C.  That claim was ultimately granted, and the Veteran then appealed the disability rating assigned.  The appealed claim for a higher initial rating for Hepatitis C will be addressed in a separate decision.  

In addition, a Board decision in February 2006 denied a claim for an earlier effective date for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  In a July 2006 decision, the Board vacated its February 2006 decision, and again denied the claim.  In March 2009, pursuant to a Joint Motion to Vacate and Remand, the United States Court of Appeals for Veterans Claims vacated the Board's July 2006 decision and remanded the matter to the Board.  That matter will also be addressed by the Board in a separate decision.  

The Board also notes that, at the hearing in August 2008, the Veteran withdrew from appeal the claims regarding entitlement to a compensable rating for a cornea scar of the left eye; entitlement to a compensable rating for a residual gunshot wound scar of the jaw region; entitlement to a compensable rating for a residual scar, laceration, of the right forehead; entitlement to service connection for cervical spine arthritis; entitlement to a rating in excess of 20 percent for gunshot wound residuals of the posterior right lower chest, Muscle Group II; and, entitlement to a rating in excess of 20 percent for gunshot wound residuals of the left buttocks and left mid-lumbar area, Muscle Group XX.  They will be formally dismissed in this decision below.

The claims for service connection for right hallux valgus and for shortening of the right lower extremity are addressed in the Board's decision below.  The remaining matters on appeal are addressed in the REMAND, and are REMANDED to the Department of Veterans Affairs Regional Office.

Finally, the Board notes that, at the August 2008 hearing, the Veteran raised earlier effective date claims regarding the service-connected gunshot wound affecting Muscle Groups II and XX.  Those claims have not yet been addressed by the RO, and are accordingly referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence regarding a relationship between the Veteran's right hallux valgus and service, or the service-connected right ankle disability, weighs against the claim.

2.  The Veteran has shortening of the right lower extremity that is proximately due to or the result of his service-connected right ankle disability.

3.  On August 28, 2008, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal as to the issues of entitlement to a compensable rating for a cornea scar of the left eye; entitlement to a compensable rating for a residual gunshot wound scar of the jaw region; entitlement to a compensable rating for a residual scar, laceration, of the right forehead; entitlement to service connection for cervical spine arthritis; entitlement to a rating in excess of 20 percent for gunshot wound residuals of the posterior right lower chest, Muscle Group II; and, entitlement to a rating in excess of 20 percent for gunshot wound residuals of the left buttocks and left mid-lumbar area, Muscle Group XX.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hallux valgus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for shortening of the right lower extremity have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).

3.  The criteria for withdrawal of an appeal by the appellant have been met as to the issues of entitlement to a compensable rating for a cornea scar of the left eye; entitlement to a compensable rating for a residual gunshot wound scar of the jaw region; entitlement to a compensable rating for a residual scar, laceration, of the right forehead; entitlement to service connection for cervical spine arthritis; entitlement to a rating in excess of 20 percent for gunshot wound residuals of the posterior right lower chest, Muscle Group II; and, entitlement to a rating in excess of 20 percent for gunshot wound residuals of the left buttocks and left mid-lumbar area, Muscle Group XX.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for shortening of the right lower extremity, the Board finds that all notification and development actions needed to fairly adjudicate that claim have been accomplished.  

Regarding the claim for service connection for right hallux valgus, notice provisions under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2002 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2002 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2002 letter.  A September 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2007 letter, and opportunity for the Veteran to respond, the February 2008 and December 2008 supplemental statements of the case reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records.  While the Veteran has not been provided a VA examination with respect to his hallux valgus, and a medical opinion has not been obtained, such is not necessary in this case.  Here, there is no medical evidence whatsoever to support the claim, nor does such evidence suggest that the right hallux valgus may be related to the right ankle injury.  As the current record does not reflect even a prima facie claim for service connection, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Also of record and considered in connection with the appeal are the transcripts of the Veteran's Board hearings, along with various statements submitted by the Veteran and his attorney, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted. 

Analysis

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, service connection is currently in effect for a right ankle disability resulting from a right ankle fracture in service.  Moreover, the report of a March 2002 orthotics consultation reveals a right leg length discrepancy of 1/4 inch, the origin of which was described as "probably because of osteotomy to repair ankle."

The Board finds that the March 2002 examiner's use of the word "probably" is in fact a conclusive statement of etiology and is not speculative.  Cf. Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the particular disorder "may or may not" exist or "may or may not" be related, is too speculative in nature to establish the presence of said disorder or the relationship thereto).  At the very least, it appears to meet the standard of proof in VA disability claims (approximate balance of the evidence).  Notably, there is no opinion of record that contradicts that noted above.  Accordingly, the Board concludes that the criteria for service connection are met with respect to shortening of the right lower extremity.  

Regarding the right hallux valgus, VA treatment reports document a current diagnosis of right hallux valgus, as shown in a November 2003 X-ray report.  However, service treatment reports reveal no diagnosis of right hallux valgus in service.  After service, the first reference to this condition does not appear until December 2001, more than three decades after discharge.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report observable symptoms, such as foot pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, to the extent that any of the Veteran's statements may be construed as asserting continuity of right hallux valgus symptomatology since service, he is not found to be credible.  Indeed, the Veteran filed several claims for service connection for other disabilities over the years since service, but did not mention right hallux valgus until his current claim.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have raised a hallux valgus claim sooner.  Thus, continuity of symptomatology has not been established, either by the clinical record or by the Veteran's own statements.  Moreover, no competent medical evidence causally relates the current right hallux valgus to active service.  

For the reasons noted above, a grant of direct service connection is not justified.  However, the Veteran does not appear to contend that his right hallux valgus was incurred on a direct basis in service.  Rather, he asserts that the disability was incurred on a secondary basis, as a result of his service-connected right ankle disability.  However, as noted previously, there is no medical opinion of record that purports to relate the current hallux valgus deformity to the service-connected right ankle fracture or to service.  A December 2001 VA podiatry consultation notes the presence of a right hallux deformity, and relates lateral ankle instability to the Veteran's right ankle disability; however, this opinion does not relate the hallux valgus deformity to the service-connected right ankle disability.  

Although the Veteran clearly believes that his right hallux valgus is attributable to his service-connected disability, the Veteran is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  As such, his opinion is insufficient to provide the requisite nexus between his right hallux valgus and his right ankle disability.  As the evidence deemed most probative by the Board weighs against the matter of nexus, the criteria for service connection are not met, either on a direct or secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 28, 2008 hearing, the Veteran withdrew from appeal the claims regarding entitlement to a compensable rating for a cornea scar of the left eye; entitlement to a compensable rating for a residual gunshot wound scar of the jaw region; entitlement to a compensable rating for a residual scar, laceration, of the right forehead; entitlement to service connection for cervical spine arthritis; entitlement to a rating in excess of 20 percent for gunshot wound residuals of the posterior right lower chest, Muscle Group II; and, entitlement to a rating in excess of 20 percent for gunshot wound residuals of the left buttocks and left mid-lumbar area, Muscle Group XX.  Because the statements of the Veteran and the Veteran's attorney, offered during the hearing, were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of these claims.  Therefore, as of that date, the appeals as to these issues have ceased to exist.  See Hanson v. Brown, 9 Vet. App. 29 (1996) (when a claim is withdrawn by an appellant, it ceases to exist; it is no longer pending and it is not viable).

As there remain no allegations of errors of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review them, and they are accordingly dismissed.


ORDER

The claim for service connection for right hallux valgus is denied.  

The claim for service connection for shortening of the right lower extremity is granted.

The appeal is dismissed with respect to the claims of entitlement to a compensable rating for a cornea scar of the left eye; entitlement to a compensable rating for a residual gunshot wound scar of the jaw region; entitlement to a compensable rating for a residual scar, laceration, of the right forehead; entitlement to service connection for cervical spine arthritis; entitlement to a rating in excess of 20 percent for gunshot wound residuals of the posterior right lower chest, Muscle Group II; and, entitlement to a rating in excess of 20 percent for gunshot wound residuals of the left buttocks and left mid-lumbar area, Muscle Group XX.  


REMAND

Service Connection Claim

It is the Veteran's contention that his currently diagnosed arthritis of the lumbar spine is proximately due to or the result of his service-connected right ankle disability.  A July 2002 letter from the Veteran's private physician, T.W.A. states that the Veteran's "ankle has given him significant problems with his back due to the abnormality of gait."  However, this does not specifically relate a diagnosis of arthritis to the service-connected right ankle disability.  Similarly, an April 2002 letter from T.W.A. includes the statement that "the leg injury has left as a sequelae severe back pain."  On the second page of that letter, T.W.A. specifically mentions the diagnosis of arthritis of the lumbar spine, but states that this "has been attributed to the ha[ll]ux varus of the right leg[...as well as] abnormality of gait"  However, this statement is not phrased as the opinion of T.W.A., but as a reference to some other unidentified opinion.  While the letters of T.W.A. certainly suggest a relationship between the Veteran's lumbar spine arthritis, they are ultimately inconclusive.  

Nevertheless, the VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service (or a service-connected disability) is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service (or a service-connected disability) include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

As the record contains medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, a medical opinion on this matter is necessary.  

Rating Claims

Regarding each of the rating claims, the most recent VA examinations addressing these claims are dated in 2002, more than seven years ago.  

Gunshot Wound Residuals

Regarding the residual skull defect, for which a 30 percent rating is currently in effect, throughout the rating period on appeal under Diagnostic Code 5296, the Veteran's attorney has argued that the presence of necrotic brain tissue on examination shortly after the gunshot wound is the equivalent of herniation, as that term is used in the rating schedule.  

There is also a significant divergence in the medical evidence regarding the size of the skull defect.  The most recent June 2002 VA examination describes the defect in relation to the examiner's fingertip, but does not provide its actual dimensions or relate it to the size of specific coins, as used for reference in the rating schedule.  

In addition, the Board notes that, while a surgical (craniotomy type) scar was acknowledged (as distinct from laceration scars of the right forehead and jaw), such scar is currently combined with the rating for skull defect.  The scar has not been described in terms that would allow the Board to consider whether a separate compensable rating is appropriate.  

Finally, the Veteran's attorney has asserted that the Veteran experiences dizziness and orientation problems as a residual of his gunshot wound to the head.  These claims have not been evaluated, and the medical evidence of record is insufficient to determine entitlement to a separate compensable rating for such symptomatology.  As a result of these deficiencies in the evidentiary record, the Board concludes that the current record is insufficient to evaluate the claim for a rating higher than 30 percent for residuals of a gunshot wound to the head, and a new VA examination is necessary.

Mental Impairment

Regarding mental impairment, for which a 50 percent rating is currently in effect, since April 29, 2002, under Diagnostic Code 9411, the Veteran's attorney has pointed out that, in addition to PTSD, the Veteran has sustained mental impairment as a residual of his gunshot wound to the head, which should also be evaluated under the schedule of ratings for mental disorders.  It is unclear whether the June 2002 examiner considered such symptomatology as service-connected.  Therefore, the Board concludes that the current medical record is insufficient to evaluate the claim for a rating higher than 50 percent for PTSD and mental impairment as a residual of a gunshot wound to the head, and a new VA examination is necessary.

Right Ankle

Regarding the right ankle, the Veteran's attorney contends that the Veteran has non union of the tibia and fibula, or alternatively that he has marked limitation of ankle motion.  As these assertions are inconsistent with the findings on the most recent June 2002 examination, the Board interprets them as an assertion that the service-connected disability has worsened since the last examination.  Therefore, a new examination is necessary to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of the Veteran's currently diagnosed arthritis of the lumbar spine.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

* The examiner should elicit from the Veteran all complaints pertaining to the claimed arthritis of the lumbar spine, as well as a history of treatment.  

* The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's arthritis of the lumbar spine is proximately due to the service-connected right ankle disability, and any resulting gait disturbance.  The examiner should also comment as to whether it is at least as likely as not that the lumbar spine disorder has been aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected right ankle disability.  Moreover, if aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The supporting rationale for all opinions expressed must also be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Schedule the Veteran for an examination or examinations (as appropriate) to determine the current severity of his residuals of a gunshot wound to the head, right ankle disability, and mental impairment resulting from PTSD and brain trauma.  The claims folder must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.  

* Regarding the skull defect, which is currently evaluated as 30 percent disabling, the examiner should determine whether there is a current loss of part of, both inner and outer tables, and if so, whether there is current herniation.  The examiner should also address whether the defect is larger than the size of a 50-cent piece or 1.140 in2 (7.355 cm2), or smaller than the size of a 25-cent piece or 0.716 in2 (4.619 cm2).

* Regarding whether a separate rating is warranted for the surgical (craniotomy type) scar, as distinct from the skull defect, and as distinct from the laceration scar of the right forehead, the examiner should render findings consistent with the criteria for evaluating scars, to include stating the size of the area affected (in inches or centimeters), the specific length and width of the scar, whether the scar is deep or superficial, is linear or nonlinear, causes limitation of motion, is unstable, or is tender or painful on examination, whether the surface contour of scar is elevated or depressed on palpation, whether the scar is adherent to underlying tissue, whether the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), whether the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), whether the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.), and whether the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

* Regarding whether a separate rating is warranted for any neurologic residuals of the Veteran's gunshot wound to the head, to include dizziness, any appropriate testing should be undertaken.  All objective neurologic defects should be identified and all purely subjective complaints, such as dizziness, should be noted.  The examiner should state whether it is at least as likely as not that any such symptomatology is a component of the service-connected gunshot wound residuals.  

* Regarding whether a separate rating is warranted for any cognitive impairment due to brain trauma, the examiner should specifically identify any such cognitive problems and state whether it is at least as likely as not they represent symptomatology apart from the Veteran's PTSD symptomatology.  

* Regarding mental impairment resulting from PTSD and traumatic brain injury, currently rated at 50 percent, the examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

* The examiner should further render specific findings with respect to the existence and extent (or frequency, as appropriate) of: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

* Regarding the right ankle, the examiner should perform range of motion testing of the right ankle, and in reporting the results, should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

3.  Then, readjudicate each remanded claims, to include consideration of any separate rating assignments for symptoms associated with the craniotomy scar, cognitive impairment as distinct from PTSD and any neurologic disability due to brain trauma.  If, with respect to any claim, the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________              ____________________________
           MICHAEL E. KILCOYNE                                    L. HOWELL
Veterans Law Judge,                                          Veterans Law Judge, 
 Board of Veterans' Appeals                             Board of Veterans' Appeals



_________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


